&

Case 1:18-cr-00461-CM Document 42 Filed 06/17/20...Page-1:0f A= =~ a

UNITED STATES DISTRICT COURT FOC HL feo” ;
SOUTHERN DISTRICT OF NEW YORK ¢ jipatamien B/O (ESS)

eee?

UNITED STATES OF AMERICA,
-V- ; 18 CR 461 (CM)
RAMON PALACIOS, ORDER

Defendant.

Colleen McMahon, Chief Judge:

The Court will sentence defendant via teleconference on June 23, 2020, at 10:30 a.m.
As requested, defense counsel will be given an opportunity to speak with the Defendant by
telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 10:15 a.m.):
defense counsel should make sure to answer the telephone number that was previously provided
to Chambers at that time.

To participate in the conference, counsel should call 888-363-4749 and use access code
9054506. Members of the press and public may call the same number, but will not be permitted
to speak during the conference.

In accordance with the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, counsel should adhere to the following rules and guidelines during the hearing:

1. Each party should designate a single lawyer to speak on its behalf (including
when noting the appearances of other counsel on the telephone).

tN

Counsel should use a landline whenever possible, should use a headset instead of
a speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak
at the same time.

 
Case 1:18-cr-00461-CM Document 42 Filed 06/17/20 Page 2 of 4

3. To facilitate an orderly teleconference and the creation of an accurate transcript,
counsel are required to identify themselves every time they speak. Counsel
should spell any proper names for the court reporter. Counsel should also take
special care not to interrupt or speak over one another.

4. Ifthere is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has not been dropped from the
call.

If possible, defense counsel shall discuss the attached Waiver of Right to be Present at
Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and
is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of
March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24
hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to
obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the
outset of the proceeding to determine whether it is appropriate for the Court to add the
Defendant's signature to the form.

To the extent that there are any documents relevant to the proceeding (e.g., proposed
orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to
the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
proceeding. Jo the extent any documents require the Defendant’s signature, defense counsel
should endeavor to get them signed in advance of the proceeding as set forth above: if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

 

 

 

SO ORDERED.
; 7 2), sf
hue Me. f, ZL f
Dated: June 17, 2020 ee - a ” __
New York, New York Colleen McMahon

Chief Judge
Case 1:18-cr-00461-CM Document 42 Filed 06/17/20 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

sive weeeeaee caso weenie seceeecuueees eee smneeu neem x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
= PRESENT AT CRIMINAL
PROCEEDING
RAMON PALACIOS, Se
Defendant. , 18 CR 461 (CM)

Check Proceeding that Applies

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with
my attorney about those charges. | have decided that | wish to enter a plea of guilty to
certain charges. | understand | have a right to appear before a judge in a courtroom in
the Southern District of New York to enter my plea of guilty and to have my attorney
beside me as | do. | am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. | have discussed these issues with my attorney. By signing this document, |
wish to advise the court that | willingly give up my right to appear in person before the
judge to enter a plea of guilty. By signing this document, | also wish to advise the court
that | willingly give up any right | might have to have my attorney next to me as | enter my
plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding.
| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

 

 

Print Name Signature of Defendant

Sentence

| understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom
to the judge who will sentence me. | am also aware that the public health emergency
created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. | do not wish to wait until the end of this emergency to be sentenced.

 
Case 1:18-cr-00461-CM Document 42 Filed 06/17/20 Page 4 of 4

| have discussed these issues with my attorney and willingly give up my right to be
present, at the time my sentence is imposed, in the courtroom with my attorney and the
judge who will impose that sentence. By signing this document, | wish to advise the court
that | willingly give up my right to appear in a courtroom in the Southern District of New
York for my sentencing proceeding as well as my right to have my attorney next to me at
the time of sentencing on the following conditions. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf at the proceeding.

| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

Date:

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted:

 

Signature of Judge
Date:
